DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fields et al. USPA No. 2003/0211204, made of record by Applicant.
Regarding Claims 18-24 and 26, Fields teaches a method of making a high-concentrate beverage syrup combining a high-concentrate beverage syrup and a blend of salts including, inter alia, citrates, gluconates, carbonates and sulfates (Paragraphs 37, 74, 78). The beverage concentrate of Fields is interpreted to be a "syrup” because the beverage drink of Fields is disclosed to comprise nutritive and non-nutritive sweeteners and are concentrates that are made into full strength drinks by adding water (Paragraph 34).
The sports drink embodiment disclosed in Paragraph 78 of Fields comprises citrates, gluconates, carbonates and sulfates and calcium, potassium, magnesium and zinc. However, Fields is silent regarding this embodiment comprising sodium. The beverage composition of Fields is disclosed to also comprise additives such as preservatives (Paragraph 96).
Regarding the limitation of a “low-chloride” beverage syrup and the limitation of where the syrup comprises about 10,000 ppm chloride or less, Fields discloses a further sports drink comprising 1 g/L of sodium chloride (Paragraphs 134, 135). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included sodium chloride at a concentration of 1 g/L in the sports drink embodiment disclosed in Paragraph 79 of Fields since sodium chloride at this concentration was disclosed by Fields to be suitable for sports drinks.  This modification of Fields would have produced a sports drink composition comprising sodium, potassium, magnesium, calcium and zinc as recited in Claims 18 and 26.
The modification of the sports drink embodiment disclosed in Paragraph 79 of Fields to include 1 g/L sodium chloride would have resulted in a beverage having a concentration of chlorine of 610 mg/L (i.e. 610 ppm).   The beverage composition of Fields is disclosed to comprise 0.05% solubilized calcium which is 500 mg/L calcium (Paragraph 78).  The calcium may be provided in the form of calcium chloride which would result in the beverage comprising an additional 885 mg/L (i.e. 885 ppm) chloride.  The final beverage would therefore have chloride present at a concentration of 1495 ppm.
The modification of the sports drink embodiment disclosed in Paragraph 79 of Fields to include 1 g/L sodium chloride would have resulted in a beverage having a concentration of sodium of about 390 mg/L.  
The beverage composition of Fields is disclosed to further comprise:
0.1% solubilized potassium which is 1000 mg/L potassium (Paragraph 78).
0.01% solubilized magnesium which is 100 mg/L magnesium (Paragraph 78).
0.05% solubilized calcium which is 500 mg/L calcium (Paragraph 78).
0.00002% solubilized zinc which is 2 mg/L zinc (Paragraph 78).
Fields teaches that the beverage can be provided in the form of a concentrate or syrup (Paragraph 37).  
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (MPEP 2144.05 II. A.)
A concentrate as taught by Fields for producing a beverage would have a final concentration of chloride, sodium, potassium, magnesium, calcium and zinc greater than the proportions in the final beverage.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varied the degree of concentration of the components of the concentrate of Fields depending on volume of the concentrate desired for forming a beverage and storage considerations while concurrently balancing organoleptic considerations.  Given that no criticality has been established for the claimed concentration of chloride, sodium, potassium, magnesium, calcium or zinc, the concentrations of these elements recited in Claims 18-24 and 26 are merely an obvious variant of the prior art. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, no coaction or cooperative relationship between the ingredients produces a new, unexpected and useful function.  As such, the recited concentrations do not provide a patentable distinction over the prior art.
Regarding Claim 25,  given that the beverage concentrate of Fields has the same composition claimed and disclosed by Applicant, it necessarily follows that the beverage of Fields would exhibit organoleptic, functional or nutritional characteristics similar to an equivalent high-concentrate syrup having about 10,000 ppm chloride or greater.
Regarding Claims 27-30, Fields teaches that the beverage concentrate can comprise non-nutritive sweetener such as aspartame or saccharine and nutritive sweetener such as fructose and sucrose (Paragraph 34).
Regarding Claim 31, the beverage concentrate of Fields is disclosed to also comprise additives such as vitamins, minerals, and colorings (Paragraph 96).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/1/2022